Arthur Woltz, Vic Owens, and D.M. Blunk, plaintiffs in error, were by information jointly charged that they did have in their possession unlawfully intoxicating liquor, to wit, whisky, beer and wine, with the intent and purpose on the part of said defendants to sell, barter, give away, and otherwise furnish. The jury rendered a verdict of guilty, and assessed the punishment of each defendant at confinement in the county jail for six months, and that each pay a fine of $500. On the 14th day of May, 1912, the court rendered judgment and sentenced each defendant in accordance with the verdict of the jury. The evidence shows the issuance of a federal liquor license to "Graves Liquor Company, D.M. Blunk, R.R. Graves; business, wholesale liquor dealer." It appears therefrom that the license at its issue covered a place at 101 West Reno; that it was transferred to 7 South Santa Fe, and afterwards transferred to 9 1/2 South Robinson street; that defendant Blunk was often seen at the place of business; that Woltz was there working for him, and that when the raid was made Woltz went to the telephone and called up the Santa Fe Station, and asked if Mr. Blunk's man was there, saying, "Tell him to come over right away, the bulldogs are in here and we need help." Defendant Owens came in, and said he would give $25 to know who tipped the plant off. Two sacks of beer were found, a case of whisky in half-pints, ten quarts, and eight or ten bottles of wine. This liquor was found concealed behind a panel under a stairway. A horse and small black wagon with a high square bed was kept in the rear, and the defendant Owen had been seen loading it at the depot; defendant Blunk being present. The defendants offered no evidence. The petition contains 27 assignments of error. Upon a careful consideration of the record, our conclusion is that no right of the defendants was prejudiced by any ruling during the trial, and we find no reversible error in the charge of the court. We find that the verdict was reached after a fair and full consideration of the case by the jury, and that justice and the law require that these convictions should be affirmed. The judgments of the county court of Oklahoma county are therefore affirmed. *Page 392